Exhibit 10.1

EXECUTION

 

AMENDMENT NO. 6
TO MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

Amendment No. 6 to Mortgage Loan Participation Purchase and Sale Agreement,
dated as of September 1, 2017 (this “Amendment”), by and among Bank of America,
N.A. (“Purchaser”), PennyMac Loan Services, LLC (“Seller”) and Private National
Mortgage Acceptance Company, LLC (“Guarantor”).

RECITALS

Purchaser, Guarantor and Seller are parties to that certain Mortgage Loan
Participation Purchase And Sale Agreement, dated as of August 13, 2014  (as
amended, restated, supplemented or otherwise modified from time to time,  the
“Existing MLPSA”; and as further amended by this Amendment, the “MLPSA”).  The
Guarantor is a party to that certain Amended and Restated Guaranty (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), dated as of August 13, 2014, made by Guarantor in favor of
Purchaser.

Purchaser, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing MLPSA be amended to reflect certain agreed
upon revisions to the terms of the Existing MLPSA.  As a condition precedent to
amending the Existing MLPSA,  Purchaser has required Guarantor to ratify and
affirm the Guaranty on the date hereof.

Accordingly, Purchaser, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
MLPSA is hereby amended as follows:

Section 1. Definitions.  Section 1 of the Existing MLPSA is hereby amended
by deleting the definition of “Aggregate Transaction Limit” in its entirety and
replacing it with the following:

“Aggregate Transaction Limit”:  The sum of (x) $550,000,000 plus (y) the amount
of any Temporary Increase agreed to by Purchaser for so long as such Temporary
Increase is in effect. 

Section 2. Fees and Expenses.  Seller hereby agrees to pay to Purchaser, on
demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Purchaser in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

Section 3. Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

3.1 Delivered Documents.  On the Amendment Effective Date, the Purchaser shall
have received this Amendment, executed and delivered by a duly authorized
officer of Purchaser, Seller and Guarantor.





--------------------------------------------------------------------------------

 

 

3.2 Facility Fee. Seller shall have paid to Purchaser in immediately available
funds that portion of the Facility Fee due and payable in connection with the
increase on the Amendment Effective Date.

Section 4. Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing MLPSA shall continue to be, and shall remain, in full
force and effect in accordance with its terms.

Section 5. Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

Section 6. Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

Section 7. GOVERNING LAW.  THE AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE
LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

Section 8. Reaffirmation of Guaranty. The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Purchaser under the Guaranty shall not be
affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and (iii)
acknowledges and agrees that such Guaranty is and shall continue to be in full
force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 



2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

Bank of America, N.A., as Purchaser

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adam Robitshek

 

Name:

Adam Robitshek

 

Title:

Vice President

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as

 

Seller

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew S. Chang

 

Name:

Andrew Chang

 

Title:

Senior Managing Director and

 

 

Chief Financial Officer

 

 

 

 

PRIVATE NATIONAL MORTGAGE

 

ACCEPTANCE COMPANY, LLC, as

 

Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew S. Chang

 

Name:

Andrew Chang

 

Title:

Senior Managing Director and

 

 

Chief Financial Officer

 

Signature Page to Amendment No. 6 to Mortgage Loan Participation Purchase and
Sale Agreement

--------------------------------------------------------------------------------